Name: Council Regulation (EC) No 1676/1999 of 19 July 1999 fixing the guide price for wine for the 1999/2000 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1676Council Regulation (EC) No 1676/1999 of 19 July 1999 fixing the guide price for wine for the 1999/2000 wine year Official Journal L 199 , 30/07/1999 P. 0007 - 0007COUNCIL REGULATION (EC) No 1676/1999of 19 July 1999fixing the guide price for wine for the 1999/2000 wine yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), and in particular Article 27(5) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; the objectives of the common agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices;(2) if these objectives are to be achieved, it is of prime importance that the gap between production and demand should not be opened further; to that end, the guide prices for the 1999/2000 wine year should be set at the same levels as the previous year;(3) the guide prices, as defined in Annex III to Regulation (EEC) No 822/87, must be fixed for each type of table wine representative of Community production,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 wine year, the guide prices for table wine shall be as follows:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 210, 28.7.1998, p. 8).(2) OJ C 59, 1.3.1999, p. 12.(3) OJ C 219, 30.7.1999.(4) OJ C 169, 16.6.1999.